DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9,11-14,17-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Macia Barber et al. (US 2013/0338472). The device of Macia Barber et al. disclose,

With respect to claim 1, A wearable diagnostic electrocardiogram (ECG) garment comprising:

a garment body (7)
a plurality of electrodes (3)  positioned on the body, each of the plurality of electrodes comprising a connection stud , (10)  a contact pad interface (6) and a contact pad (8);

an electrode connector (5) extending from the body (para 0171) ; and

a plurality of wires (4)  positioned in the garment body, each of the plurality of

wires connected from the electrode connector to an electrode of the plurality of electrodes (Figure 23). 

With respect to claim 2, wherein the garment body is washable (para 0003, 0004).

With respect to claim 3, further comprising a plurality of external electrodes (14). 

With respect to claim 4, wherein the garment is a long sleeve shirt, a short sleeve shirt or a robe (Figure 23). 


With respect to claim 7, comprising a plurality of sensors (para 0217).

With respect to claim 8, wherein a diagnostic ECG from the wearable diagnostic electrocardiogram garment conforms to the American Heart Association (AHA) guidelines. (para 0047).

With respect to claim 9, comprising a wireless transmitter (para 0171, 0188)


With respect to claim 11,  A wearable diagnostic electrocardiogram (ECG) garment comprising:

a garment body (7);

a plurality of electrodes (3) positioned on the body, each of the plurality of

electrodes comprising a connection stud (10) a contact pad interface (6) and a contact pad;

an electrode connector cable (5)  extending from the body;

a plurality of printed wires (4)  on the garment body, each of the plurality of printed wires (para 0047)(4) connected from the electrode connector to an electrode of the plurality of electrodes.

With respect to claim 12, wherein the garment body is washable (para 003, 004)

With respect to claim 13, further comprising a plurality of external electrodes (14)

With respect to claim 14, wherein the garment is a long sleeve shirt, a short sleeve shirt or a robe (Figure 23).

With respect to claim 17,further comprising a plurality of sensors (para 0217).

With respect to claim 18, wherein a diagnostic ECG from the wearable diagnostic electrocardiogram garment conforms to the American Heart Association (AHA) guidelines (para 0047).

With respect to claim 19, further comprising a wireless transmitter (para 0171, 0188).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 10, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macia Barber et al. in view of Schlegel et al. (US 8,954,129). The device of Macia Barber et la. Substantially discloses the claimed invention but is lacking a cable management module and 10 electrodes for a 12 lead ECG . 
The device of Schlegel et al. discloses,

With respect to claim 5 and 15, comprising a cable management module. (Column 14, lines 53-60). 

With respect to claim 6 and 16, wherein the wearable diagnostic electrocardiogram garment is a 12 lead ECG. (Column 1, lines 25-35)


With respect to claim 10 and 20, wherein the plurality of electrodes is ten electrodes indexed to meet AHA guidelines for diagnostic criteria 12-lead ECG and additional node positions for diagnostic studies for right sided interpretation and posterior interpretation lead positioning. (Column 1, lines 25-35).

	It would have been obvious to a person having ordinary skill  in the art at the time the invention was filed to utilize management module and 10 electrode 12 lead ECG of Schlegel et al. in order to provide for easy and quick un supervised administration of a ECG and to prevent tangling (Column 14, lines 53-60 and abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732